DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered. 
Status of Claims
This Office Action is in response to the communication filed February 22, 2021.
Claims 1, 4, 11, and 20 have been newly amended. 
Claims 2 and 3 have been cancelled.
Claims 1 and 4-20 are currently pending and have been fully examined.
Claim Rejections - 35 USC § 101

Claims 1 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1 and 4-10), and machine (claims 11-19 and 20), which recite steps of receiving a retrieval input, identifying the healthcare entity from which information is to be requested, generating and transmitting the request to the healthcare entity, receiving the information from the healthcare entity, including the information in 
These steps of receiving a retrieval input, identifying the healthcare entity from which information is to be requested, generating and transmitting the request to the healthcare entity, receiving the information from the healthcare entity, including the information in a subsection of a public health record, creating a subsection in the aggregated section, and updating the subsection, as drafted, under the broadest reasonable interpretation, include methods of organizing human activity.  Specifically, the claims are directed to collecting and organizing data into a personal health record of a user. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a memory coupled to a processor to perform a set of instructions amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0013], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of a transceiver configured to exchange data amounts to mere data gathering, recitation of a first one of the sections including personal information amounts to selecting a particular data source or type of data to be manipulated, recitation of a section being an aggregated section including a plurality of subsections, receiving an access input, and receiving an update input amounts to insignificant application, see MPEP 2106.05(g))
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as exchanging data between a user device and an electronic device of a health care entity, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); storing received health information in a subsection of the personal health record, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii) and storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 10, 12, and 15, and 18, reciting particular aspects of how data organization; claims 4-7, 13, 16-17, and 19, reciting particular aspects of how access permissions implementation; and claim 8, reciting particular aspects of how determining if conflicting information exists, are methods of organizing human activity). 
Dependent claims also recite additional subject matter which amount to limitations consistent with the additional elements in the independent claim (such as: claim 9, reciting particular aspects of how a cloud based storage structure may be used to perform the abstract ideas of organizing patient data; claim 14, reciting particular aspects of how a processor and transceiver may be used to perform the abstract ideas of organizing requests to a health care entity and organizing patient data).
Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Achan (US 2016/0232306 A1) in view of Experton (US 2012/0232929 A1).
Regarding claim 11, Achan teaches
a transceiver communicating via a communications network, the transceiver configured to exchange data with a user device utilized by the owner of the PHR and an electronic device of a health care entity;
Achan teaches the system can receive and transmit data (equivalent to performing the functions of a transceiver; [0092]) to a device of the hospital or health 
a memory storing an executable program and a processor that executes the executable program that causes the processor to perform operations in maintaining the PHR,
Achan teaches the system has a memory ([0012]) and processors ([0007])
the PHR including a plurality of sections,
Achan teaches a personal health record which includes a variety of containers (equivalent to sections; [0029])
a first one of the sections being a personal section including personal information associated with the owner,
Achan teaches the information containers (equivalent to sections; [0029]) can include personal information associated with the patient (the patient is the owner of the personal health record; ([0031])
a second one of the sections being an aggregated section including a plurality of subsections, each of the subsections corresponding to a respective health care entity,
Achan teaches the containers can be further subdivided into different information sets, including a Provider Given Medical Record (equivalent to a subsection corresponding to a health care entity; [0048])
Achan does not explicitly teach 
the subsections including respective health related information associated with the owner based on a respective record maintained by the respective health care entity.
However, Achan does teach organizing provider given medical records (equivalent to a respective record maintained by a respective health care entity) into separate containers (equivalent to subsections; [0046]).  It would have been obvious to one ordinarily skilled in the 
Achan does not teach, but Experton teaches
wherein a limited time duration is defined for viewing the first and second one of the sections
Experton teaches the patient record owner may provide time-limited consent for another party to request and access the patient records ([0072])
and receiving an update input from one of the owner of the PHR and the heath care entity to update the PHR
Experton teaches a physician (health care entity) may update the patient records ([0047])
The update input further instructing the PHR server to create the subsection corresponding to the health care entity in the first and second sections and update the first and second sections in the PHR corresponding to the health care entity
[0013] of the instant specification teaches subsections of the instant invention include health related information associated with the owner based on a respective record maintained by the health care entity.  Similarly, Experton teaches creating an audio recording including follow-up care instructions (health related information associated with the owner based on a respective record maintained by the health care entity) and storing it within the patient’s record ([0059]).  Experton also teaches the system may store different types of records from physicians (also equivalent to the health related information associated with the owner based on a respective record maintained by the health care entity; [0057]).  Together, under the broadest reasonable 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Achan the ability to limit the access to the records as in Experton with the motivation to improve patient care coordination, as recognized by Experton in [0006].
Regarding claim 12, Achan and Experton teach the limitations of claim 11.  Achan further teaches
the personal information is received from the user device.
Achan teaches the patient’s personal information is populated by the patient using any interface mechanism ([0082]) including the patient’s own personal computer or mobile phone ([0053] and fig. 1, elements 107, 129-132)
Regarding claim 13, Achan and Experton teach the limitations of claim 11.  Achan does not explicitly teach
the personal section has a restricted access level preventing the health care entities from viewing the personal information.
However, Achan does teach assigning access flags for each information container (equivalent to a section of the personal health record) to restrict or allow access to each container ([0048]).  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have assigned an access flag to the personal section of the personal health record to prevent health care entities from viewing it with the motivation to protect the patient’s privacy, as recognized by Achan in ([0002]).
Claims 1, 4, 5, 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Achan (US 2016/0232306 A1) in view of in view of Ferry (US 2015/0178449 A1), in further view of Experton (US 2012/0232929 A1).
Regarding claim 1, Achan teaches
at a personal health record (PHR) server maintaining a PHR of an owner, the PHR including a plurality of sections,
Achan teaches a personal health record belonging to an owner ([0003]) maintained on a server ([0006]), where the personal health record includes a variety of containers (equivalent to sections; [0029])
one of the sections being an aggregated section including a plurality of subsections,
Achan teaches the containers can be further subdivided into different information sets, including a Provider Given Medical Record (equivalent to a subsection corresponding to a health care entity; [0048])
including […] information in the subsection of the aggregated section in the PHR corresponding to the health care entity
Achan teaches information may be stored in a Provider Given Medical Record container corresponding to the health care entity ([0048])
receiving an access input from the owner of the PHR, the access input requesting the PHR server to display the information 
Achan teaches the system receives an Access Control ID (access input) from the patient (owner) of the PHR, which causes the system to show additional patient information ([0063])
Achan does not teach, but Ferry teaches
receiving a retrieval input from the owner of the PHR, the retrieval input identifying the health care entity from which information is to be requested;
Ferry teaches receiving a records request from a user at a central unit ([0017]), where the request identifies the health care provider associated with the information requested (Fig. 3B, element 338)
generating a request for the information and transmitting the request to the health care entity;
Ferry teaches the system sends a request to a system manager ([0017]), which can be a part of the health care provider’s facility (equivalent to a health care entity; [0046])
receiving the information from the health care entity;
Ferry teaches the system manager sends the requested health information to a designated destination ([0017]), which can be the patient or an authorized representative ([0057])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the personal health record system of Achan to process the requests and information of Ferry with the motivation to improve the security, accuracy, and timeliness for patients to obtain copies of their personal health records, as recognized by Ferry in [0008].	 
Achan and Ferry do not teach, but Experton teaches
receiving an input to define a time period to permit the health care entity to access the information in the PHR when the request is received within the defined time period
Experton teaches the patient record owner may provide time-limited consent for another party to request and access the patient records ([0072])
and receiving an update input from one of the owner of the PHR and the health care entity to update the PHR
Experton teaches a physician (health care entity) may update the patient records ([0047])
The update input further instructing the PHR server to create the subsection corresponding to the health care entity in the aggregated section and update the subsection in the PHR corresponding to the health care entity
[0013] of the instant specification teaches subsections of the instant invention include health related information associated with the owner based on a respective record maintained by the health care entity.  Similarly, Experton teaches creating an audio recording including follow-up care instructions (health related information associated with the owner based on a respective record maintained by the health care entity) and storing it within the patient’s record ([0059]).  Under the broadest reasonable interpretation of the claim, Experton teaches creating the subsection corresponding to the health care entity and updating the subsection corresponding to the health care entity.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Achan and Ferry the ability to limit the access to the records as in Experton with the motivation to improve patient care coordination, as recognized by Experton in [0006].
Regarding claim 4, Achan, Ferry, and Experton teach the limitations of claim 1.  Achan further teaches
the information includes masked portions, the masked portions prevented from being displayed to the owner of the PHR.
Achan teaches the system prevents certain information from being displayed (equivalent to being masked) to the user until he or she provides the Access Control ID ([0063])
Regarding claim 5, Achan, Ferry, and Experton teach the limitations of claim 1.  Achan further teaches
associating the PHR to a universally unique identifier corresponding to the owner to the PHR.
Achan teaches providing a patient unique identifier corresponding to the patient which allows a third party to access the patient’s PHR ([0088])
Regarding claim 9, Achan, Ferry, and Experton teach the limitations of claim 1.  Achan further teaches
the PHR is stored in a PHR repository that is a cloud based storage structure.
Achan teaches the PHR data can be stored and updated in a cloud-based storage ([0079])
Regarding claim 10, Achan, Ferry, and Experton teach the limitations of claim 1.  Ferry further teaches
the health care entity is one of a health care practitioner or a health care organization including one or more health care practitioners.
Ferry teaches the health care entity is a healthcare provider (equivalent to a health care practitioner; Fig. 3B, element 338)
Regarding claim 20, Achan teaches
A personal health record (PHR) server maintaining a PHR of an owner, the PHR including a plurality of sections,
Achan teaches a personal health record belonging to an owner ([0003]) maintained on a server ([0006]), where the personal health record includes a variety of containers (equivalent to sections; [0029])
one of the sections being an aggregated section including a plurality of subsections, one of the subsections corresponding to a health care entity, comprising:
Achan teaches the containers can be further subdivided into different information sets, including a Provider Given Medical Record (equivalent to a subsection corresponding to a health care entity; [0048])
a transceiver communicating via a communications network, the transceiver configured to exchange data with a user device utilized by the owner of the PHR and an electronic device of a health care entity;
Achan teaches the system can receive and transmit data (equivalent to performing the functions of a transceiver; [0092]) to a device of the hospital or health care provider ([0093]), or to the device of the owner of the personal health record ([0095])
a memory storing an executable program and a processor that executes the executable program that causes the processor to perform operations, comprising:
Achan teaches the system has a memory ([0012]) and processors ([0007])
including […] information in the subsection of the aggregated section in the PHR corresponding to the health care entity.
Achan teaches information may be stored in a Provider Given Medical Record container corresponding to the health care entity ([0048])
receiving an access input from the owner of the PHR, the access input requesting the PHR server to display the information 
Achan teaches the system receives an Access Control ID (access input) from the patient (owner) of the PHR, which causes the system to show additional patient information ([0063])
Achan does not teach, but Ferry teaches
receiving a retrieval input from the owner of the PHR, the retrieval input identifying the health care entity from which information is to be requested;
Ferry teaches receiving a records request from a user at a central unit ([0017]), where the request identifies the health care provider associated with the information requested (Fig. 3B, element 338)
generating a request for the information and transmitting the request to the health care entity;
Ferry teaches the system sends a request to a system manager ([0017]), which can be a part of the health care provider’s facility (equivalent to a health care entity; [0046])
receiving the information from the health care entity;
Ferry teaches the system manager sends the requested health information to a designated destination ([0017]), which can be the patient or an authorized representative ([0057])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the personal health record system of Achan to process the requests and information of Ferry with the motivation to improve the security, accuracy, and timeliness for patients to obtain copies of their personal health records, as recognized by Ferry in [0008].	 
Achan and Ferry do not teach, but Experton teaches
receiving an input to define a time period to permit the health care entity to access the information in the PHR when the request is received within the defined time period
Experton teaches the patient record owner may provide time-limited consent for another party to request and access the patient records ([0072])
and receiving an update input from one of the owner of the PHR and the health care entity to update the PHR
Experton teaches a physician (health care entity) may update the patient records ([0047])
The update input further instructing the PHR server to create the subsection corresponding to the health care entity in the aggregated section and update the subsection in the PHR corresponding to the health care entity
[0013] of the instant specification teaches subsections of the instant invention include health related information associated with the owner based on a respective record maintained by the health care entity.  Similarly, Experton teaches creating an audio recording including follow-up care instructions (health related information associated with the owner based on a respective record maintained by the health care entity) and storing it within the patient’s record ([0059]).  Under the broadest reasonable interpretation of the claim, Experton teaches creating the subsection corresponding to the health care entity and updating the subsection corresponding to the health care entity.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Achan and Ferry the ability to limit the access to the records as in Experton with the motivation to improve patient care coordination, as recognized by Experton in [0006].
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Achan (US 2016/0232306 A1) in view of Ferry (US 2015/0178449 A1), in further view of Experton (US 2012/0232929 A1), in further view of Fotsch (US 2006/0229918 A1).
Regarding claim 6, Achan, Ferry, and Experton teach the limitations of claim 1.  Achan, Ferry, and Experton do not teach, but Fotsch teaches
receiving a setting input from the owner of the PHR, the setting input defining an access privilege associated with an entity identity corresponding to the health care entity,
Fotsch teaches receiving input from the patient in order to grant permission for other individuals, including particular healthcare providers, to view the patient’s personal health record ([0019])
the access privilege indicating further subsection in the aggregated section of the PHR,
Fotsch teaches the patient may grant a healthcare provider access to only a portion of the personal health record ([0018])
the further subsection corresponding to a further health care entity.
Fotsch teaches each portion of the personal health record can be associated with the individual who entered that portion into the record ([0103])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Achan, Ferry, and Experton to control the access permissions of Fotsch with the motivation to improve the implementation of electronic health records, as recognized by Fotsch in [0015].
Regarding claim 7, Achan, Ferry, and Experton teach the limitations of claim 1.  Achan, Ferry, and Experton do not teach, but Fotsch teaches
receiving an entity access request from the health care entity; 
Fotsch teaches a personal health record permission request may be received ([0130]) from a healthcare provider ([0019])
determining whether the entity access request includes the entity identity;
Fotsch teaches the request to access the personal health record can identify the requestor as well as the date and time the request was made ([0022])
when the entity access request includes the entity identity, determining whether the entity access request includes an indication for the further subsection and when the entity access request includes the indication, providing access to the further subsection in the aggregated section of the PHR.
Fotsch teaches after receiving an access request ([0022]), the patient can grant a healthcare provider permission to access portions (equivalent to subsections) of the personal health record ([0090])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Achan, Ferry, and Experton to control the access permissions of Fotsch with the motivation to improve the implementation of electronic health records, as recognized by Fotsch in [0015].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Achan (US 2016/0232306 A1) in view of Ferry (US 2015/0178449 A1), in further view of Experton (US 2012/0232929 A1), in further view of Wolf (US 2015/0213194 A1).
Regarding claim 8, Achan, Ferry, and Experton teach the limitations of claim 1.  Achan, Ferry, and Experton do not teach, but Wolf teaches
determining whether there is a conflict between the information and other information of the PHR and when the conflict is determined, generating an alert for the health care entity.
Wolf teaches generating and transmitting an alert to a doctor when there is a difference between the newly recorded weight of a patient and the previously recorded weight of the patient in the patient’s record ([0090])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Achan, Ferry, and Experton to determine a conflict in information as in Wolf, with the motivation to improve a patient’s life by improving patient outcomes with regard to medical conditions, as recognized by Wolf in [0090].
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Achan (US 2016/0232306 A1) in view of Experton (US 2012/0232929 A1), in further view of Fotsch (US 2006/0229918 A1).
Regarding claim 14, Achan and Experton teach the limitations of claim 11.  Achan and Experton do not teach, but Fotsch teaches
wherein the processor performs operations further comprising generating a request for first health related information, 
Fotsch teaches the user may generate a request using the system in order to request access to health related information ([0057]-[0058])
the transceiver further transmitting the request to a first health care entity and receiving the health related information from the first health care entity.
Fotsch teaches the physician (health care entity) may receive and accept access requests ([0061]), which allows the user to receive confidential health and medical information via the physician’s website (equivalent to receiving the health related information from the first health care entity; [0058])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have operated the system of Achan and Experton using the hardware 
Regarding claim 15, Achan, Experton, and Fotsch teach the limitations of claim 14.  Fotsch further teaches
wherein the processor performs operations further comprising: determining an identity of the first health care entity; 
Fotsch teaches maintaining an auditing trail which identifies organizations and individuals who make information available in the health record of a patient (equivalent to determining the identity of a health care entity; [0022])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have performed the operations of Fotsch using the system of Achan, Experton, and Fotsch with the motivation to improve the implementation of electronic health records, as recognized by Fotsch in [0015].
Achan does not teach, and Fotsch does not explicitly teach
identifying one of the subsections corresponding to the identity and including the first health related information in the subsection corresponding to the identity.
However, Fotsch teaches updating a portion of a patient’s personal health record with information from a healthcare provider ([0024]).  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the updating functions of Fotsch in the system of Achan to identify and update a subsection corresponding to an identity with the motivation to improve the implementation of electronic health records, as recognized by Fotsch in [0015].
Regarding claim 16
a third one of the sections is a selectively viewable section including viewable information for selected entities.
However, Fotsch teaches a patient may grant access to a portion of the health record ([0018]) to selected entities (Fig. 8).  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have made a third of one of the sections selectively viewable for selected entities using the access controls of Fotsch in the system of Achan and Experton with the motivation to allow patients to take more proactive roles in the management of their health, as recognized by Fotsch in ([0014]).
Regarding claim 17, Achan, Experton, and Fotsch teach the limitations of claim 16.  Achan and Experton do not teach, and Fotsch does not explicitly teach
the viewable information is prevented from being viewed by the owner.
However, Fotsch teaches preventing certain users from being able to view information (Fig. 8).  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have prevented the viewable information from being viewed using the access controls of Fotsch with the system of Achan, Experton, and Fotsch with the motivation to allow patients to take more proactive roles in the management of their health, as recognized by Fotsch in ([0014]).
Regarding claim 18, Achan and Experton teach the limitations of claim 11.  Achan and Experton do not teach, and Fotsch does not explicitly teach
the transceiver receives an access input indicating an identity and a selected subsection of the aggregated section.
However, However, Fotsch teaches a patient may grant access to a portion of the health record ([0018]) to selected entities using the system (Fig. 8).  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have 
Regarding claim 19, Achan, Experton, and Fotsch teach the limitations of claim 18.  Fotsch further teaches
receiving an access request from a requestor; 
Fotsch teaches a personal health record permission request may be received ([0130]) from a healthcare provider ([0019])
determining a requesting identity of the requestor; 
Fotsch teaches the request to access the personal health record can identify the requestor as well as the date and time the request was made ([0022])
when the requesting identity of the requestor corresponds to the identity indicated in the access input, providing access to the requestor to the selected subsection.
Fotsch teaches after receiving an access request ([0022]), the patient can grant a healthcare provider permission to access portions (equivalent to subsections) of the personal health record ([0090])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have controlled the access permissions of Fotsch using the system of Achan, Experton, and Fotsch with the motivation to improve the implementation of electronic health records, as recognized by Fotsch in [0015].
Response to Arguments and Amendments
Applicant’s arguments and amendments filed February 22, 2021 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Regarding 101, Applicant asserts that the claimed invention qualifies as significantly more than the abstract idea because it provides technological improvements to a technology-based problem.  Examiner respectfully disagrees.  Although current systems may fail to provide a system that manages and updates the PHR in an efficient and timely manner as pointed out by Applicant, this issue is not one that is rooted in the technological hardware of the computers themselves.  Instead, it appears that the problems discussed in the instant specification and the solutions as claimed pertain to the methods of organizing human activity used to maintain the PHR system, rather than to the computer(s) on which the system runs.  For at least this reason, the claims do not provide significantly more than the abstract idea.
Regarding 103, it appears that the arguments made by Applicant are directly related to the amended claim language.  It is noted that the rejections above have been updated to specifically address the amended claim language.
The same arguments as above are presented for the rest of the claims.  The claims are unpatentable as stated above.
Conclusion
































Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M NGUYEN whose telephone number is (571)272-4431.  The examiner can normally be reached on M-Th 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M.N./Examiner, Art Unit 3686                                                                                                                                                                                                        


/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686